Citation Nr: 1603927	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35 of the United States Code.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1971.  The Appellant is his daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Board remanded this case, in part, to clarify whether the Appellant had an accredited representative, and to clarify whether she desired a hearing in this case.  As noted in a September 2015 Report of Contact, the veterans service organization previously indicated as the accredited representative confirmed they did not represent the Appellant.  In addition, the Appellant was sent correspondence requesting clarification of her hearing request, but no formal response to this request appears to be on file.  Nevertheless, the Board notes that the VBMS system includes a copy of a VA Form 9 dated in April 2014 and received in June 2014 in which the Appellant affirmatively indicated no hearing was desired in this case.  As this document was dated and received subsequent to the documents that resulted in the confusion as to whether a hearing was desired in this case, the Board finds it represents the Appellant's final position on this matter.  In other words, the Board finds the Appellant decided no hearing was desired in this case.  All other development directed by the prior remand has been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record reflects the Appellant was born in April 1978, and that her application for DEA benefits was received in May 2012.

2.  The Appellant reached her 26th birthday prior to the effective date of the finding of permanent total disability for the Veteran which was effective September 15, 2006.


CONCLUSION OF LAW

The statutory criteria for entitlement to DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  In pertinent part, the Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her June 2012 Notice of Disagreement and September 2012 Substantive Appeal.  As detailed in the Introduction, the Board has concluded the Appellant ultimately decided no hearing was desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Appellant is seeking DEA benefits under Chapter 35, Title 38, United States Code.  Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  

In this case, the Appellant is seeking DEA benefits based upon her father being permanently and totally disabled.  Further, the record reflects the Veteran, her father, was found to be permanently and totally disabled effective September 15, 2006.  No other basis for DEA benefits is demonstrated by the record.

The basic beginning date of an eligible child's period of eligibility for Chapter 35 education assistance is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c).  The Board acknowledges that in certain situations, the delimiting date may be modified or extended beyond a claimant's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. 
§§ 21.3040(d), 21.3041(d), (e). 

The Board further notes that basic eligibility for Chapter 35 benefits requires that the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. 
§ 21.3040(c).  In this case, the record reflects the Appellant was born in April 1978.  Therefore, the Appellant reached her 26th birthday prior to the effective date of the finding of permanent total disability for the Veteran which was effective September 15, 2006.  As such, she has no legal entitlement to the benefits sought on appeal.

The Board notes the Appellant has contended, in essence, that the Veteran was treated by VA for many years prior to the effective date for the permanent and total disability rating; and that he was not informed he could seek such benefits from VA.  In other words, it appears she is contending the Veteran should have been found to be permanently and totally disabled prior to the September 15, 2006, effective date and that VA is at fault for not informing him he could seek such benefits.  

The Board is sympathetic to the Appellant, but for the purposes of this case it must go by the effective date assigned for the Veteran's permanent and total rating.  As such, the Appellant's arguments essentially constitute a theory of equitable relief.  The Board, however, is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board further notes, as stated above, that the basic ending date (delimiting date) for DEA benefits is the eligible person's 26th birthday; and that while the delimiting date may be modified or extended beyond a claimant's 26th birthday under certain circumstances it is generally not past his or her 31st birthday.  Here, the record reflects the Appellant's initial application for DEA benefits was received in May 2012, which was after her 34th birthday.  Therefore, even if the effective date for the Veteran's permanent and total rating was prior to her 26th birthday she would still have no legal entitlement to DEA benefits as her application was not received within the time period prescribed by law.

For these reasons, the Board concludes the Appellant's claim for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to DEA benefits under Chapter 35 of the United States Code is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


